FILED

UNITED STATES DISTRICT COURT  1 1 2315
FOR THE DISTRICT OF COLUMBIA
c\erk, u.s. msr_rscx_a Ban\656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2()09); Ciralslcy v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

 

Plaintiff is a resident of Orlando, Florida. He purports to sue Deutsche Bank, but the
complaint consists of cryptic statements that fail to provide notice of a claim and the basis of
federal court jurisdiction. Therefore, dismissal will be without prejudice. A separate order

accompanies this Memorandum Opinion.

Date:  q ,20l6